DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to Applicant’s Response to Election/Restriction filed on 12/7/2020, IDS filed on 12/10/2018, 6/19/2019 and 1/15/2021.  Claims 1-21 are pending, wherein claims 17-21 are withdrawn from further consideration as being directed to non-elected invention without traverse as noted below.  Claims 1-16 have been examined and are allowed, wherein claims 17-21 are subjected to the following Examiner’s Amendment.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-16 in the reply filed on 12/7/2020 is acknowledged.
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/7/2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
As per claims 17-21, the claims have been cancelled as being directed to non-elected invention without traverse as noted above.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-16, the independent claim 1, from which the claims depend, a sub battery comprising a combination of inventive features comprising a battery body, the holder and locking device, arranged and placed in the manner as claimed.   In particular, although Workman et al. (US Patent Application Publication No. 2013/0043826 A1) teach a battery pack power system which includes a plurality of modular portable batteries module, having battery body and holder (see abstract; Fig. 1), and Baek et al. (US Patent No. 9733480 B2) teach device (i.e., head mount display device) having battery, and a terminal holder to hold the USB connector that can be easily attached/detached and a locking mechanism (Fig. 10; col. 1, line 40 to col. 2, line 7), the battery of Workman et al. is not located in an opening formed on at least a portion between the first and second surfaces as claimed (it is located at the bottom of the module 10 as shown in Fig. 1) from which cable can be attached and detached, wherein the holder is fixed and not movably disposed in the opening as claimed and there is no locking device as claimed; and additionally, the terminal holder and locking mechanism of the device Baek et al. is not related to the battery itself as claimed, having structures different from the claimed invention; thus failing to make obvious to 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895.  The examiner can normally be reached on Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	 

/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        June 18, 2021